Citation Nr: 0103670	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  95-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability to include as secondary to the service connected 
bilateral Achilles tendonitis.

3.  Entitlement to service connection for a right leg 
disability to include as secondary to the service connected 
bilateral Achilles tendonitis.

4.  Entitlement to an increased rating for the service 
connected right Achilles tendonitis, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased rating for the service 
connected left Achilles tendonitis, currently evaluated as 10 
percent disabling.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteomyelitis.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability to include tuberculosis.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hiatal hernia with esophageal reflux.

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disability.

15.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cholecystitis and cholelithiasis.

16.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

17.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental or oral disability.

18.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1978.

This appeal arises from rating decisions of the Reno, Nevada 
Regional Office (RO).  The veteran testified before the 
undersigned member of the Board at a February 1998 Travel 
Board hearing.  The case was remanded from the Board to the 
RO in June 1998 for additional development of the evidence.  
During the pendency of the remand, additional new and 
material issues (as listed on the title page) and a claim for 
TDIU benefits were perfected on appeal.

The issues of service connection for PTSD, a low back 
disability and a right leg disability to include as secondary 
to a service connected disability, and TDIU benefits are 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral Achilles 
tendonitis is productive of no more than moderate limitation 
of motion of the ankles.

2.  The veteran's claim of service connection for 
osteomyelitis, an eye disability, hearing loss, a lung 
disability to include tuberculosis, a right ankle disability, 
varicose veins, hypertension, hiatal hernia with esophageal 
reflux, a prostate disability, cholecystitis and 
cholelithiasis, major depression, and a dental disability was 
denied by rating decision in May 1997.

3.  The veteran did not perfect an appeal from that 
determination in a timely fashion and the May 1997 rating 
denial is final.

4.  The additional evidence submitted in connection with the 
claims to reopen is not so significant that it must be 
considered in order to decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service connected right Achilles 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5270, 5271 (2000).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service connected left Achilles 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5270, 5271 (2000).

3.  The May 1997 rating decision of the RO that denied 
service connection for osteomyelitis, an eye disability, 
hearing loss, a lung disability to include tuberculosis, a 
right ankle disability, varicose veins, hypertension, hiatal 
hernia with esophageal reflux, a prostate disability, 
cholecystitis and cholelithiasis, major depression and a 
dental disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2000).

4.  Evidence received since the May 1997 rating determination 
is not new and material and, thus, the claim of service 
connection for osteomyelitis, an eye disability, hearing 
loss, a lung disability to include tuberculosis, a right 
ankle disability, varicose veins, hypertension, hiatal hernia 
with esophageal reflux, a prostate disability, cholecystitis 
and cholelithiasis, major depression and a dental disability 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material claims

The service medical records show that on the December 1974 
enlistment examination, clinical evaluation was normal except 
for a mole of the right hip and a scar of the knee.  
Refractive error was noted.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
10
10

10
LEFT
10
15
15

15

September 1978 chest x-rays were negative.  

On ETS examination in September 1978, clinical evaluation was 
normal with the exception of refractive error, myopia, and 
chronic Achilles tendonitis.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15

15
LEFT
20
10
20

20

An October 1978 treatment notation shows that the veteran had 
a 4 year history of bilateral lower leg pain.  There was no 
history of trauma.  On examination, there was tenderness of 
the Achilles tendon.  The assessment was chronic Achilles 
tendonitis.  

In October 1978, the veteran was referred for reduced distant 
visual acuity.  The impression was ocular health 
unremarkable, low myopia and astigmatism.  

The veteran received ongoing dental treatment to include 
treatment for cavities during service.  

Additional service medical records received in December 1993 
include multiple treatment notations relative to bilateral 
Achilles tendonitis.

A May 1989 bone scan, received in December 1993, was 
interpreted as being consistent with a dental problem; 
increased activity of the right ankle was most likely related 
to degenerative changes or old trauma; and increased uptake 
of the right femur might represent a lesion, infection or 
infarct.

Received in July 1994 were VA outpatient treatment records 
from 1993 and 1994 which show treatment for disabilities to 
include psychotic depression, low back pain and hypertension.

Received in August 1995 were private treatment notes.  A 
February 1992 private mental health care notation shows that 
the veteran had injured his back 3 years before at work.  He 
had chronic back pain based on a back injury.  The diagnoses 
were depressive disorder and chronic back pain.  In January 
1995, the diagnosis was recurrent major depression with 
psychotic features.  

Additional service medical records were received in December 
1995.  In 1976, the veteran complained of a right foot 
injury.  In January 1976, he complained of low back pain.  
Range of motion was normal without guarding or spinal 
tenderness.  There was bilateral spinal muscle tenderness of 
the lumbosacral spine area.  The assessment was a muscle 
strain.  In February 1976, the veteran complained of back, 
foot and leg pain.  The assessment was back strain.  He was 
also treated on multiple occasions for Achilles tendonitis.  
In September 1976, the veteran was seen with a possible 
stress fracture or pulled ligament of the right leg.  X-rays 
were negative and the diagnosis was Achilles tendonitis.

The veteran testified in February 1996 that he suffered from 
pain due to Achilles tendonitis; that he injured his back in 
service; that the back was aggravated when he worked for the 
post office; and that his Achilles tendonitis had made his 
back condition worse (T-6).

On VA orthopedic examination in March 1996, the veteran was 
wearing ankle braces on both feet with a larger brace on the 
right ankle.  He used a cane when walking and he favored the 
right leg.  He also wore support hose on both legs.  There 
was tenderness of the right Achilles tendon on compression 
and dorsiflexion of the right foot.  The left Achilles was 
less tender and painful.  He described having pain with 
walking and driving when he would put pressure on the brake.  
The diagnosis was bilateral chronic Achilles tendonitis, more 
extensive on the right.

A VA problem list indicates that a condition of the digestive 
system had an onset in January 1993, psychotic depression in 
March 1993, and hypertension in 1992.

A July 1995 VA x-ray of the feet showed a subchondral cyst at 
the distal tibia medially situated just above the medial 
malleolus.  There was no evidence of significant bone or 
joint abnormality.

In January 1995, a gallbladder ultrasound showed a small 
stone.  Surgery in February 1995 revealed a chronically 
inflamed gallbladder with multiple stones.  The diagnosis was 
chronic cholecystitis with cholelithiasis.  In May 1995, 
examination revealed multiple varicosities.  On examination 
in July 1995, the assessments included prostatitis.  A 
September 1995 upper G.I. series showed a small hiatal hernia 
without definite reflux.  In September 1995, the veteran was 
seen for tenderness of the heels.  It was felt that the 
veteran's problem was primarily with the soft tissue.  A 
March 1996 surgery report includes diagnoses of a small 
sliding hiatal hernia and mild reflux esophagitis.  A May 
1996 operative report shows that the veteran had long smoking 
history, positive PPD and intermittent hemoptysis.  A 
bronchoscopy was performed.  In December 1996, a removal of 
hardware from L4 to the sacrum and a refusion was performed.  

A May 1989 MRI of the right femur revealed a 4 cm. long 
lesion in the medullary cavity of the femoral diaphysis.  A 
benign neoplasm was favored over osteomyelitis.

A February 1992 private medical report includes diagnoses of 
depressive disorder and personality disorder.

A June 1993 private medical examination report included 
diagnoses of cervical spondylosis, segmental instability at 
L4-5, and right S1 nerve root compression.

A November 1993 VA notation shows the veteran was being 
treated for psychotic depression.

A June 1995 neuropsychiatric examination report shows that 
the veteran injured his back pushing a mail cage in 1989, and 
that he injured his back again in 1990.

A February 1989 statement from George Schanz, M.D., indicates 
that the veteran had long standing degenerative changes of 
the low back which predated a November 1988 car accident.  

An October 1990 statement from Dennis Gordon, M.D., indicates 
that the veteran had an extensive past history of work 
related injuries.  There was a lifting trauma in 1981, again 
in 1989 and 1990.  A MRI showed significant degenerative disc 
disease of the lower lumbar area. 

A January 1993 statement from James Thomas, M.D., indicates 
that the veteran had come in with a work related injury at 
the Post Office.  He had to lift up to 70 pounds on a very 
physical job.  The impression was L4 transitional disc 
degeneration with severe radicular component.  In March 1993, 
the diagnosis was L5 transitional chronic herniation with 
severe degeneration.  

X-rays in May 1989 showed that the veteran was essentially 
edentulous.  The bony structure of the mandible was intact.  
There was no evidence to indicate a focus of osteomyelitis.  
A May 1989 hospital report includes a diagnosis of 
gingivitis.  

By rating decision in May 1997 service connection was denied 
for multiple disabilities as follows.  Service connection was 
denied for osteomyelitis due to the fact that the service 
medical records were silent in reference to this disability 
and there was no current evidence of osteomyelitis of service 
origin.  Service connection was denied for an eye disability 
as the only service notation involved myopia-refractive 
error which is a developmental disability for which service 
connection may not be granted.  Service connection was denied 
for hearing loss as there was no diagnosis of hearing loss in 
service or thereafter.  Service connection for a lung 
disability was denied as there was no evidence of such a 
disability in service and there was no connection between any 
current disability such as hemoptysis or a positive PPD 
finding (which shows exposure to tuberculosis but no evidence 
of the disease) and service.  Service connection for a right 
ankle disability was denied as there was no evidence of such 
a disability in service nor was there any current evidence of 
a chronic right ankle disability that was related to service.  
Service connection for varicose veins was denied as there was 
no evidence of this disability in service or post service 
evidence of varicose veins of service origin.  Service 
connection was denied for hypertension as there was no 
evidence of this disability during service or for many years 
thereafter.  Service connection was denied for hiatal hernia 
and esophageal reflux as there was no evidence of such 
disabilities in service and there was no evidence to connect 
these disorders, manifest in the mid-1990s with service many 
years before.  Service connection was denied for a disability 
of the prostate as there was no evidence of such a disability 
in service and there was no evidence to connect benign 
prostatic hypertrophy, manifest in the mid-1990s, with 
service many years before.  Service connection was denied for 
a gallbladder disability as there was no evidence of such a 
disability in service and there was no evidence to connect 
cholecystitis and cholelithiasis, manifest in the mid-1990s, 
with service many years before.  Service connection was 
denied for a psychiatric disability as there was no evidence 
of such a disability in service and there was no evidence to 
connect major depression and psychotic depression, manifest 
in the mid-1990s, with service many years before.  Service 
connection for dental disability was denied as the service 
medical records show treatment for caries with no evidence of 
disease entity with loss of teeth or trauma with loss of 
teeth and there was no evidence to connect a small throat 
lesion in December 1996 or chronic hoarseness with service 
many years before.  

The veteran received written notice of the May 1997 rating 
decision by letter of the same month.  The veteran filed a 
timely notice of disagreement in May 1998.  A statement of 
the case was issued on August 2, 1999 and a substantive 
appeal was date stamped at the RO on October 15, 1999.  Under 
38 C.F.R. § 20.305, the veteran's substantive appeal was 
received approximately one week late.  Thus, the veteran 
failed to timely perfect an appeal with respect to the May 
1997 denial and this decision is final.  38 C.F.R. §§ 3.104, 
20.302 (2000).  In order to reopen his claims, the veteran 
must present or secure new and material evidence with respect 
to the claims which have been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited the correct provisions of 38 C.F.R. 
§ 3.156 in the August 1999 statement of the case.  
Accordingly, there has been no prejudice to the veteran's 
claim due to the change in the law.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more and a psychosis, hypertension or hearing loss becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Evidence received since the May 1997 rating decision consists 
of the following.

The veteran testified at the February 1998 Travel Board 
hearing that he suffered from a lot of pain from bilateral 
Achilles tendonitis; that he had been given a brace and a 
motorized wheelchair that he used most of the time; and that 
he had worked during service at an ammunition dump where he 
strained his back from heavy lifting.

On VA fee basis examination in April 1999, the veteran 
complained of a burning, stabbing, and numbing sensation of 
the low back.  He experienced numbness and tingling into the 
legs.  He used a back brace, a cane for his hands and he used 
a motor scooter for mobility.  He experienced an intermittent 
stabbing sharp pain of the right leg.  With regard to the 
right Achilles tendon, he experienced a constant stabbing 
sensation.  Prolonged standing aggravated right Achilles 
tendon pain.  He wore a right ankle brace.  With regard to 
the left Achilles tendon, he experienced a constant, stabbing 
sensation of lesser intensity than the right.  Prolonged 
standing aggravated this pain.  He wore a brace.  

Musculature of the back showed bilateral symmetrical weakness 
and atrophy.  There was mild weakness of the bilateral 
anterior tibialis and extensor hallucis longus.  Sensory 
examination of the lower extremities was normal.  Range of 
motion of the ankles included 20 degrees of active 
dorsiflexion with weakness and 22 degrees passive; and 40 
degrees active and passive plantar flexion with no weakness.  
There was no pain with range of motion.  There was no fatigue 
or lack of endurance with range of motion although there was 
weakness of the dorsiflexion of the ankles.  There was no 
edema, effusion or instability of  the ankles.  There was 
tenderness along the lateral and medial aspects of the 
bilateral Achilles tendons.  Gait was antalgic bilaterally.  
The veteran walked with the spine flexed forward 20 degrees.  
There were callosities bilaterally over the medial metatarsal 
phalangeal joints.  There was no ankylosis of the ankles or 
signs of inflammatory arthritis.  The talus was well aligned 
in relationship with the tibia.  

X-rays of the lumbar spine from April 1999 showed 
transitional anatomy.  The veteran had undergone extensive 
surgery.  Two disc cages were noted at the L4-5 level.  
Posterior fixation devices from L4 through S1 were noted.  X-
rays of the right tibia/fibula showed a benign cystic bony 
lesion within the medial malleolus.  X-rays of the left ankle 
were normal.  X-rays of the right ankle showed the benign 
cystic lesion which likely represented either a bony cyst or 
an intra-osseous ganglion.  The diagnoses were painful lumbar 
intersegmental instability which had been treated with a 
fusion; signs of bilateral lumbar radiculitis; mild Achilles 
tendonitis; weakness of the dorsiflexion of the right ankle 
and foot; and a benign cystic lesion of the medial malleolus 
which did not appear to be causing any functional problem 
with the ankle.  

The examiner noted that Achilles tendonitis was at a mild 
level.  There was no symptomatology that had been aggravated 
by the veteran's chronic bilateral Achilles tendonitis.  It 
was opined that the pain associated with chronic Achilles 
tendonitis did not significantly limit the functional ability 
of the ankles when the ankles were used repetitively over 
time.  There was no additional loss of motion due to pain or 
flare-ups.  The examiner did not find any limitation of range 
of motion of the ankles due to Achilles tendonitis.  There 
was no weakness of movement, excessive fatigability or 
incoordination associated with the Achilles tendonitis.  The 
veteran had no functional limitations due to Achilles 
tendonitis.  Pain was not visibly manifested by movement of 
the joint.  Muscle atrophy was not detected.  Subjective 
complaints were consistent with the objective findings.  

The examiner further opined that the veteran's lower back and 
right leg disability were not proximately due to or the 
result of or aggravated by his service connected bilateral 
Achilles tendonitis.  The lower back problem was due to 
intersegmental instability of the lumbar spine which was 
entirely unrelated to Achilles tendonitis.  Right leg 
disability was due to weakness of the dorsiflexion of the 
right ankle.  This was a neurologically mediated condition 
due to lumbar radiculopathy and unconnected to Achilles 
tendonitis.  

A July 1998 VA EMG of the right leg revealed sensory 
responses of right lower extremity were intact; motor studies 
of the right lower extremity were normal; and needle 
electrode examination of the right lower extremity were 
normal.

On VA psychiatric examination in May 1999, the diagnosis was 
chronic major depression with psychotic features.  

Diagnostic testing in October 1999 showed a 4 by 2 cm. 
intramedullary lesion of the mid-shaft of the right femur.


VA outpatient treatment records from June 1997 to the present 
show ongoing treatment for some of the disabilities claimed 
on appeal to include hypertension, major depression and 
hiatal hernia with esophageal reflux.

The veteran testified at a personal hearing at the RO in 
February 2000 that he had been told that osteomyelitis might 
be caused by trauma; that a chronic eye condition was the 
result of a fire extinguisher being set off in his face (T-
8); that hearing loss was the result of exposure to acoustic 
trauma in the form of M16 guns; and that he injured his right 
ankle in service separate from Achilles tendonitis.

With regard to the veteran's claim for osteomyelitis, the 
RO's May 1997 denial was based on the fact that the evidence 
did not show the presence of osteomyelitis in service or any 
current evidence of osteomyelitis of service origin.  The 
additional medical records do not demonstrate the presence of 
osteomyelitis.  The additional evidence, therefore, is merely 
cumulative of the evidence which was of record in May 1997 
and therefore it does not constitute new evidence.  

With regard to the veteran's claim for an eye disability, the 
RO's May 1997 denial was based on the fact that the only 
relevant service medical evidence showed the presence of 
refractive error, or myopia, which is a developmental 
disability for which service connection may not be granted.  
The additional medical records do not demonstrate the 
presence of an eye disability of service origin.  The 
additional evidence, therefore, is merely cumulative of the 
evidence which was of record in May 1997 and therefore it 
does not constitute new evidence.  

With regard to the veteran's claim for hearing loss, the RO's 
May 1997 denial was based on the fact that there was no 
evidence, either in service or thereafter, to demonstrate the 
presence of hearing loss.  The additional medical records do 
not demonstrate the presence of a hearing loss.  The 
additional evidence, therefore, is merely cumulative of the 
evidence which was of record in May 1997 and therefore it 
does not constitute new evidence.  

With regard to the veteran's claim for a lung disability to 
include tuberculosis, the RO's May 1997 denial was based on 
the fact that there was no evidence of such a disability in 
service and there was no connection between any current 
disability such as hemoptysis or a positive PPD finding and 
service.  The additional medical records do not demonstrate 
the presence of a lung disability to include tuberculosis of 
service origin.  The additional evidence, therefore, is 
merely cumulative of the evidence which was of record in May 
1997 and therefore it does not constitute new evidence.  

With regard to the veteran's claim for a right ankle 
disability, the RO's May 1997 denial was based on the fact 
that there was no evidence of such a disability in service 
and there was no connection between any current chronic right 
ankle disability and service.  The additional medical records 
show the presence of a cystic lesion of the right ankle but 
there is no evidence to connect this disability with service.  
The additional evidence, therefore, is merely cumulative of 
the evidence which was of record in May 1997 and therefore it 
does not constitute new evidence.  

With regard to the veteran's claim for varicose veins, 
hypertension, a hiatal hernia with esophageal reflux, a 
prostate disorder, a gallbladder disability and major 
depression, the RO's May 1997 denial was based on the fact 
that there was no evidence of these disabilities in service 
and there was no evidence to connect the initial 
manifestation of these disabilities, many years after 
service, with the veteran's service.  The additional medical 
records show ongoing treatment for some of these disabilities 
to include a hiatal hernia with esophageal reflux disease, 
hypertension and major depression with psychotic features.  
The additional evidence, however, does not establish an 
etiological relationship between the manifestations of any of 
these disabilities and the veteran's service many years 
before.  The additional evidence, therefore, is merely 
cumulative of the evidence which was of record in May 1997 
and therefore it does not constitute new evidence.  

With regard to the veteran's claim for dental disability, the 
RO's May 1997 denial was based on the fact that there was no 
evidence in service of a disease entity or loss of teeth by 
trauma in service.  The additional medical records do not 
demonstrate the presence of a dental disability that is 
etiologically related to service.  The additional evidence, 
therefore, is merely cumulative of the evidence which was of 
record in May 1997 and therefore it does not constitute new 
evidence.  

With regard to all of the new and material issues on appeal, 
the veteran's statements and testimony in support of his 
claims do not constitute competent medical evidence to 
establish the onset of any of the disabilities on appeal 
during service or for many years thereafter as a lay person 
may not offer evidence that requires medical knowledge.  See 
Nici v. Brown, 9 Vet. App. 494 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); and Spalding v. Brown, 10 Vet. App. 6 
(1997).  Accordingly, the additional evidence is not so 
significant that it must be considered in order to decide the 
merits of the claims and the veteran's claims may not be 
reopened.  


II.  Higher evaluations for bilateral Achilles tendonitis

All relevant evidence from section one above is incorporated 
herein by reference as part of the evaluation of the 
increased rating claims.

In the context of claims for increased evaluations of 
service-connected disabilities, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further development is required to comply with the duty to 
assist the veteran.  By rating action in June 1996, based on 
treatment notations from the mid-1990s, a 10 percent 
evaluation was assigned under DC's 5024 and 5271 for 
bilateral Achilles tendonitis for limitation of motion with 
pain effective from the date of claim in December 1993.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue (as is the situation 
here), the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (2000).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

The Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994). 

The veteran is service connected for bilateral Achilles 
tendonitis.  Achilles tendonitis is a disability which is not 
included in the rating schedule.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  A review of some 
relevant medical definitions will facilitate the selection of 
an analogous diagnostic code under which to rate Achilles 
tendonitis.

A tendon is a fibrous cord or band of variable length that 
connects a muscle with its bony attachment or other 
structure.  Stedman's Medical Dictionary 1769 (26th ed 1995).  
Tendonitis is defined as the inflammation of a tendon.  
Stedman's at 1769.  The Achilles tendon is synonymous with 
the tendo calcaneus.  Stedman's at 1769.  The calcaneus is 
the largest of the tarsal bones; it forms the heel and 
articulates with the cuboid anteriorly and the talus (or 
ankle) above.  Stedman's at 258.  

Under 38 C.F.R. § 4.71a, schedule of ratings for the 
musculoskeletal system, tenosynovitis is rated under 
Diagnostic Code 5024.  Tenosynovitis is defined as the 
inflammation of a tendon and its enveloping sheaf.  Stedman's 
at 1771.  Thus, in this case, it is appropriate to rate 
Achilles tendonitis (inflammation of the heel tendon) 
analogously to tendosynovitis under DC 5024 as the 
symptomatology involved is the same.  DC 5024 provides that 
the diseases under DC's 5013 through 5024 will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis.  DC 5003 provides that degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  As the Achilles tendon pertains to the heel bone 
which connects above with the talus or ankle bone, Achilles 
tendonitis anatomically is properly rated by analogy under DC 
5003 as for limitation of motion of the ankle.  Likewise, 
arthralgia or pain, should be rated by analogy under DC 5003.  

Under applicable criteria relating to range of motion of the 
ankle, moderate limitation of motion of either ankle warrants 
a 10 percent evaluation; and a 20 percent evaluation requires 
marked limitation of motion (DC 5271).  Ankylosis of either 
ankle warrants a 20 percent evaluation if the ankle is fixed 
in plantar flexion at an angle of less than 30 degrees; 
ankylosis of either ankle warrants a 30 percent evaluation if 
the ankle is fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 degrees and 10 degrees; and a 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees, in dorsiflexion at an angle of 
more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  (DC 5270). 

The current separate 10 percent evaluations for Achilles 
tendonitis of each ankle have been assigned for moderate 
limitation of motion of each ankle under DC 5271.  A 20 
percent evaluation requires a showing of marked limitation of 
motion of the ankles.  On VA examination in April 1999, range 
of motion of the ankles included 20 degrees of active 
dorsiflexion with weakness and 22 degrees of passive 
dorsiflexion.  There was 40 degrees of active and passive 
plantar flexion without weakness.  

Normal range of motion of the ankle includes 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  Based on the recent examination results, 
there is no basis for the assignment of even a 10 percent 
evaluation for moderate limitation of range of motion of the 
ankles.  As a result, the evidence falls far short of 
demonstrating marked limitation of motion of the ankles as 
would be necessary for the assignment of a 20 percent 
evaluation under DC 5271.  Furthermore, it has not been 
contended nor has the evidence shown that the veteran suffers 
from ankylosis of the ankles as would be necessary for a 
higher evaluation under DC 5270.  Accordingly the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for ratings in excess of 10 percent for 
bilateral Achilles tendonitis.

The Board notes that the current 10 percent evaluations were 
assigned by rating action in June 1996 for pain with 
limitation of motion.  This assessment was based on treatment 
notations which showed pain with movement of the ankles.  In 
this context, the Board has also reviewed the veteran's case 
in concert with the considerations set forth in 38 C.F.R. 
§§ 4.40, 4.45, as required by DeLuca.  On VA examination in 
April 1999, however, there was no evidence of pain with range 
of motion.  Furthermore, there was no fatigue or lack of 
endurance with range of motion.  Weakness of dorsiflexion of 
the ankles was attributed to neurological disability 
originating from the lumbar radiculopathy.  There was no 
edema, effusion, instability or ankylosis of the ankles.  In 
view of this evidence, the examiner determined that the 
veteran's Achilles tendonitis was at a mild level.  It was 
opined that pain associated with Achilles tendonitis did not 
significantly limit the functional ability of the ankles when 
the ankles were used repetitively over time.  There was no 
additional loss of motion due to pain or flare-ups.  There 
was no weakness of movement, excessive fatigability or 
incoordination associated with the Achilles tendonitis.  For 
example, there was no evidence of muscle atrophy.  

In short, the examiner found that there were no functional 
limitations of the ankles of any nature due to Achilles 
tendonitis.  Moreover, the remainder of the recent medical 
evidence does not run contrary to the VA examiner's findings 
in April 1999.  Accordingly, the Board finds that there is no 
basis for the assignment of an evaluation in excess of 10 
percent for bilateral Achilles tendonitis under the holding 
in DeLuca. 

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
recent medical evidence, most centrally revolving around the 
comprehensive VA rating examination in April 1999, shows that 
the degree of disability manifest regarding the veteran's 
bilateral Achilles tendonitis does not warrant extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service connected bilateral Achilles tendonitis is 
adequately compensated for by the separate 10 percent 
schedular evaluations assigned for each ankle.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to the assignment of an evaluation in excess of 
10 percent for the service connected right Achilles 
tendonitis is denied.

Entitlement to the assignment of an evaluation in excess of 
10 percent for the service connected left Achilles tendonitis 
is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for 
osteomyelitis, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for an eye 
disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for hearing 
loss, the claim is denied.


As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a lung 
disability to include tuberculosis, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a right 
ankle disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for varicose 
veins, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for 
hypertension, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a hiatal 
hernia with esophageal reflux, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a prostate 
disability, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for 
cholecystitis and choleleithias, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for major 
depression, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a dental 
disability, the claim is denied.




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
issues on appeal.  

The Board also notes that effective March 7, 1997, VA revised 
the regulations pertaining to PTSD to conform with the 
decision of Cohen v. Brown, 10 Vet. App. 128 (1997).  Prior 
to March 7, 1997, the following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The RO should utilize the revised 
regulation which provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that on VA psychiatric examination in 
May 1999, the diagnosis was that PTSD had not been found.  
The examiner noted that it was rather difficult to justify 
making a diagnosis of PTSD on this veteran.  Although the 
veteran claimed to have symptoms referable to PTSD, he had 
never been in a true combat situation.  The only stressor 
that the veteran advanced was the effect on his young 
daughter when she was denied commissary privileges and 
medical care while he was stationed in Korea leading to his 
daughter being malnourished which resulted in stunted growth.  

On the other hand, an October 1999 VA psychiatric report 
includes a diagnosis of PTSD based on the significant 
stressors regarding the plight of the veteran's family and 
the life threatening malnutrition of the veteran's daughter.  
In view of this rather contradictory medical evidence, the 
veteran should be provided a VA examination by a board of 2 
psychiatrists.

With regard to the claims of service connection for low back 
and right leg disabilities, the service medical records show 
that the veteran was treated for a low back strain and for 
right leg injury and symptoms.  Pursuant to the Board's 
remand, the April 1999 VA examination provided a medical 
opinion as to the putative relationship between the veteran's 
service connected Achilles tendonitis and current low back 
and right leg disabilities.  This opinion also included as 
assessment as to whether any existing low back or right leg 
disability had been aggravated by the service connected 
bilateral Achilles tendonitis.  The medical record, however, 
does not contain a medical opinion as to whether any current 
low back or right leg disability is directly related to the 
veteran's military service.  Accordingly, these issues must 
be returned to the RO to afford the veteran a VA orthopedic 
examination with a nexus opinion.

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records related 
to the disabilities at issue should be obtained.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1. The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who have treated 
the veteran for the disabilities at 
issue.  Based on his response, the RO 
should obtain copies of all such records 
from the identified treatment sources and 
associate them with the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination by a board of 2 
psychiatrists.  It is imperative that the 
examiners review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  Based on the medical 
examination and a complete review of the 
medical record, the examiners should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
suffers from PTSD resulting from his 
military experiences.  It should be 
stated whether a diagnosis of PTSD may be 
linked to a specific stressor event 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiners should specify the stressor(s) 
upon which the diagnosis is based, 
discuss the etiology of the veteran's 
PTSD, and provide all factors upon which 
the diagnosis was made.

The board of 2 psychiatrists should 
reconcile any medical conclusion(s) that 
conflicts with those previously made 
regarding the whether the veteran suffers 
from PTSD to include the May and October 
1999 VA psychiatric examination reports.  
They should provide detailed reasons for 
any point of disagreement.  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated diagnostic tests must be 
performed.  Based on a review of the 
medical evidence and the current 
examination, the examiner should provide 
a medical opinion as to whether it is at 
least as likely as not that any current 
disability of the low back or right leg 
is attributable to the complaints and/or 
findings noted during the appellant's 
service.  In answering this question, the 

standard of proof which is underlined 
must be utilized.  All factors upon which 
the medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the requested 
development, the RO should review the 
veteran's claims to include the claim for 
TDIU benefits on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



